Mr. Justice Thomas delivered the opinion of the court: Claimant is asking an award of $225.00 for medical services rendered Charles Morgan. Mr. Morgan was a building inspector in the employment of the Department of Public Welfare. On February 5, 1928, he was taken ill with pneumonia at Wilmington. His brother, Harry F. Morgan, called on claimant at Springfield and asked him to go to Wilmington and treat Charles, telling claimant at the time, that he would see if he could not get the State to pay him for his services. Claimant made three trips to see the patient and his claim is for those trips. Claimant admits that he was never authorized by any agent or official of the State to treat Mr. Morgan and that no one representing the State ever agreed or promised that the State would pay for treating him. The State is not liable-for medical services rendered its employes in the absence of an agreement to pay for them or of a statute requiring it to-do so.. It is not contended in this case either that there was-an agreement by the State to pay claimant or that there is a statute requiring- it to do so. The claim is therefore denied and the case dismissed. On November 12, 1930, upon petition for rehearing, the-following additional opinion was filed: Claimant has filed a petition for rehearing. The reasons-given for asking the rehearing are that he can show by Roy W. Ide who was Director of the Department of Public Welfare at the time he treated Morgan that it was understood, his services in treating him would be paid for by the State,, and that at the time of the hearing Ide was in Europe and his-testimony could not be received. There is no law authorizing' the Director of Public Welfare to make such an agreement,, and if he did so it was void. The petition for a rehearing is. denied.